
	
		I
		112th CONGRESS
		1st Session
		H. R. 3393
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Rivera (for
			 himself, Mr. Sires,
			 Ms. Ros-Lehtinen, and
			 Mr. Diaz-Balart) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Oil Pollution Act of 1990 and the Federal
		  Water Pollution Control Act to impose penalties and provide for the recovery of
		  removal costs and damages in connection with certain discharges of oil from
		  foreign offshore units, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Oil Spill Liability Act of
			 2011.
		2.Amendments to Oil
			 Pollution Act of 1990
			(a)Liability of
			 owners and operators of foreign offshore unitsSection 1002 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2702) is amended by adding at the end the following:
				
					(e)Foreign offshore
				unitsIn any case in which there is a discharge, or substantial
				threat of discharge, of oil from a foreign offshore unit that reaches or
				threatens to reach the navigable waters or adjoining shorelines or the
				exclusive economic zone, the owner or operator of the facility—
						(1)is liable for the
				removal costs and damages specified in subsection (b) that result from such
				incident; and
						(2)shall be treated
				as a responsible party with respect to the incident for the purposes of this
				Act in the same manner as a responsible party for an offshore
				facility.
						.
			(b)State sponsors
			 of terrorismSection 1004 of
			 such Act (33 U.S.C. 2703) is amended by adding at the end the following:
				
					(e)Foreign offshore
				units located in countries that are state sponsors of terrorism
						(1)Increased
				liability amountIf a foreign offshore unit involved in an
				incident described in section 1002(e)(1) is located in whole, or in part, in
				the territorial sea or on the continental shelf of a foreign country that is a
				state sponsor of terrorism, the liability limit specified in subsection (a)(3)
				of this section shall be multiplied by 3 when applied with respect to the
				incident.
						(2)State sponsor of
				terrorism definedIn this
				subsection, the term state sponsor of terrorism means any
				country the government of which the Secretary of State has determined has
				repeatedly provided support for acts of international terrorism pursuant
				to—
							(A)section 6(j) of the Export Administration
				Act of 1979 (50 U.S.C. App. 2405(j)) (as continued in effect pursuant to the
				International Emergency Economic Powers Act);
							(B)section 620A of
				the Foreign Assistance Act of 1961 (22 U.S.C. 2371); or
							(C)section 40 of the
				Arms Export Control Act (22 U.S.C.
				2780).
							.
			3.Amendments to
			 Federal Water Pollution Control ActSection 311(b) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(b)) is amended by adding at the end the
			 following:
			
				(13)Foreign
				offshore units
					(A)Discharges of
				oil reaching navigable watersIn any case in which there is a
				discharge of oil from a foreign offshore unit that reaches the navigable waters
				of the United States, adjoining shorelines, or waters of the contiguous
				zone—
						(i)the discharge
				shall be subject to the prohibition in paragraph (3); and
						(ii)the owner or
				operator of the unit shall be subject to the penalties established under this
				subsection.
						(B)Foreign offshore
				units located in countries that are state sponsors of terrorismIf a foreign offshore unit involved in an
				incident described in subparagraph (A) is located in whole, or in part, in the
				territorial sea or on the continental shelf of a foreign country that is a
				state sponsor of terrorism, each maximum penalty amount specified in paragraph
				(6) or (7) shall be multiplied by 3 when applied with respect to the
				incident.
					(C)DefinitionsIn this paragraph, the following
				definitions apply:
						(i)Foreign offshore
				unitThe term foreign offshore unit has the
				meaning given that term in section 1001 of the Oil Pollution Act of 1990 (33
				U.S.C. 2701).
						(ii)State sponsor
				of terrorismThe term state sponsor of terrorism
				has the meaning given that term in section 1004(e) of the Oil Pollution Act of
				1990 (33 U.S.C.
				2702(e)).
						.
		4.ApplicabilityThe amendments made by this Act shall apply
			 with respect to a discharge, or substantial threat of discharge, of oil
			 occurring after the date of enactment of this Act.
		
